Kellogg, J. (dissenting):
The rules of pleading should be interpreted liberally and in order to promote substantial justice. The object of pleadings is to define the issue so' that the exact controversy between the parties may be known. at the trial, and liberality should be exercised in allowing the parties to frame the issue so as to present to the court the very question upon which they think their rights depend.
Section 542 of the Code of Civil Procedure fairly construed gives to each pleader the right to make one amendment to his pleading as of course before the pleading of the other party is due, and after the pleading of the other party has been served permits him as of course to make one amendment to his pleading, the. effect of which has been challenged by the pleading of the other party. If his amended complaint is demurred to and he discovers the demurrer well taken, he is not forced to apply to the court for permission to amend or to argue the demurrer in which he is concededly wrong, but has the right to serve an amended pleading, avoiding if he can the objection raised by his adversary.
*697In 'Brooks Brothers v. Tiffany (117 App. Div. 470) this construction of the section in question was adopted. The plaintiff served his complaint to which the defendants answered:' Thereupon the plaintiff served an amended complaint to which the defendants served an amended answer, and thereafter sought to amend their answer. It was claimed that once having served an amended answer, they had exhausted their power of amendment as of course and could make no farther amendment except by permission of the court. By a unanimous court the Appellate Division in the first department held that the second amendment was proper, the court saying: “ Within the proper time they did answer it, and within twenty days from the service of such answer they had a right, we think, to serve an amended answer as of course, which in turn took its place as the answer to plaintiff’s amended complaint.” The amended complaint becomes the complaint and if the defendant demurs to it, the plaintiff has the right to serve as of course one amended complaint. I think the order appealed from should be affirmed.
Chester, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.